DETAILED ACTION
Formal Matters
Applicants' response and amendments to the claims, filed 12/01/2021, are acknowledged and entered.  No claims were cancelled or newly added.  Claims 1, 20, 22, 24-26, 28, and 30-31 remain pending and under examination.

Response to Arguments
Applicants' arguments, filed 12/01/2021, have been fully considered but remain unpersuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 10/08/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



Claims 1, 20, 22, 24, 28, and 30-31
Claims 1, 20, 22, 24, 28, and 30-31 remain rejected under 35 U.S.C. 103(a) as being unpatentable over US 2016/0168121 A1 (Published June 16, 2016) in view of US 2014/0121126 A1 (Published May 1, 2014), MYERS ET AL. (J. Med. Chem. 2016, vol. 59, pages 3593-3608) and YANG ET AL. (Lancet Oncol., 2015, vol. 16, pages 141-151).

Teachings of US ‘121
US ‘121 teaches the identical compounds of general formula (I) disclosed by Applicants as Axl inhibitor compounds for use in treating Axl-related diseases such as cancer.  See Abstract; page 3, [0020] to page 4, [0024].
As per the instant claims, US ‘121 teaches the species N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide. See page 4, [0026]; Example 5.
This species is also exemplified in US ‘121 in the Biological Examples, having an IC50 of 0.0022 M for inhibition of Axl in vitro (Biological Example 1), an IC50 of 0.0007 M for 
As per Claims 20, 28, and 30, US ‘121 pharmaceutical compositions comprising a compound of general formula (I) for treating or preventing solid cancers, including lung cancer. See page 4, [0042].
Regarding combinations as claimed, US ‘121 teaches the compounds of the invention may be administered as a combination drug in combination with other drugs (page 12, [0140]).  The other drugs for supplementing and/or enhancing the preventative and/or therapeutic effect of the compound of the present invention against cancer include alkylating agents, antimetabolites, anticancer antibiotics, plant alkaloids, hormones, platinum compounds, anti-CD20 antibodies, anti-CD52 antibodies, anti-PD-1 antibodies, G-CSF formulations, acute promyelocytic leukemia differentiation-inducing agents, kinase inhibitors, topoisomerase inhibitors, aromatase inhibitors, and other anticancer drugs. See page 12, [0143].
Examples of kinase inhibitors include EGFR inhibitors including erlotinib hydrochloride, gefitinib, cetuximab, and panitumumab; HER2 inhibitors including lapatinib and trastuzumab; BCR-ABL inhibitors including imatinib, dasatinib, and nilotinib; multikinase inhibitors including sunitinib, vandetanib, crizotinib, and sorafenib. See page 13, [0158].
US ‘121 teaches since the compound of the present invention has an Axl inhibitory activity, it can be used as an agent for preventing and/or treating an Axl-related disease in mammals, especially in human. Examples of the Axl-related diseases include cancer, including blood cancer and solid cancers. See page 12, [0133]-[0135].  Also see Claims 13 and 16, which recite a method for preventing and/or treating an Axl-related disease, the method comprising administering an 

US ‘121 can be said to differ from the amended claims in the selection of the specific anti-solid cancer drug (afatinib) to be used in combination with the Axl inhibitor N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide.

Teachings of US ‘126
	US ‘126 teaches a method of treating epidermal growth factor receptor (EGFR) inhibitor resistant cancer. The method includes detecting an increased level of AXL or GAS6 in a patient sample relative to a control (e.g. a control sample) and administering a therapeutically effective amount of an AXL inhibitor to the patient. See [0005].
	US ‘126 teaches in another aspect is provided a pharmaceutical composition including a combined therapeutically effective amount of an AXL inhibitor and an EGFR inhibitor. See [0010].
	US ‘126 teaches exemplary cancers include, inter alia, lung and non-small cell lung cancer. See [0052].

	US ‘126 teaches “EGFR inhibitor” includes, inter alia, afatinib. See [0061].
	US ‘126 teaches the methods further include administering a combined therapeutically effective amount of an EGFR inhibitor and an AXL inhibitor. The EGFR inhibitor is selected from, inter alia, afatinb.  See [0131].

Teachings of MYERS ET AL.
	Myers et al. teach  overexpression or overactivation of the AXL protein has been correlated with the promotion of multiple tumorigenic processes. High levels of AXL expression have been associated with poor prognosis in different cancers such as glioblastoma multiforme, breast and lung cancer, osteosarcoma, and acute myeloid leukemia. In addition, it has been demonstrated that abnormal activation of AXL signaling is one prominent mechanism by which tumor cells undergo epithelial−mesenchymal transition (EMT) and develop drug resistance to both targeted therapies and chemotherapy. See page 3593, left column, second paragraph.
	Myers et al. teach in NSCLC, interest in AXL as a potential oncology target has risen in recent years due to the involvement of AXL upregulation in resistance to EGFR-targeted therapy along with evidence of AXL crosstalk with EGFR. EGFR-driven tumors are typically treated with erlotinib, a potent EGFR inhibitor; however, these tumors can develop resistance with one major cause of this thought to be associated with AXL overexpression. See paragraph bridging pages 3594-3595.
et al. teach since cases where AXL is the main driver of the cancer are rare, AXL
inhibitors would be most beneficial as combination partners. For example, strong evidence indicates that AXL inhibition could significantly benefit anti-EGFR, anti-HER2, or anti-VEGFR therapies. AXL upregulation is one prominent mechanism whereby chemoresistance develops in different cancers, therefore strongly indicating that AXL inhibitors could synergize in the clinic with standard-of-care chemotherapeutics such as cisplatin.  See page 3604, left column, first full paragraph.

Teachings of YANG ET AL.
	Yang et al. teach patients with lung adenocarcinoma harbouring EGFR mutations are highly responsive to treatment with EGFR tyrosine kinase inhibitors such as gefitinib, erlotinib, or 
Afatinib. See page 141, paragraph bridging left and right columns.
Yang et al. teach afatinib, a second-generation irreversible tyrosine kinase inhibitor that inhibits signaling from all homodimers and heterodimers formed by ERBB receptor family members (including EGFR, HER2, ERBB3, and ERBB4), has shown clinical activity in patients with EGFR mutation-positive lung adenocarcinoma previously untreated with EGFR tyrosine kinase inhibitors. See page 142, left column, first full paragraph.
	Yang et al. teach treating patients with EGFR mutation-positive lung adenocarcinoma with afatinib in two randomized Phase 3 trials.  Although afatinib did not improve overall survival in the whole population of either trial, overall survival was improved with the drug for patients with del19 EGFR mutations. See Abstract.
	

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
Here, the prior art expressly suggests the claimed invention, i.e., combining an Axl inhibitor such as N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide with other anticancer drugs for use in treating cancer, including EGFR inhibitors.  See US ‘121.  The prior art also expressly suggests combining inhibitors of Axl with anti-EGFR therapies for use in treating cancer (US ‘126 and Myers et al.) et al.).
A person of ordinary skill in the art at the time the application was filed would have been motivated to combine the Axl inhibitor N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide as taught in US ‘121 with an EGFR inhibitor such as afatinib for use in the treatment of lung cancer because such combinations are expressly suggested by the combined teachings of the cited prior art.  A person of ordinary skill in the art would have been specifically motivated to combine the Axl inhibitor N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide with anti-EGFR therapies such as afatinib because US ‘126 expressly suggests combing AXL inhibitors with inhibitors of EGFR such as afatinib, Myers et al. expressly teaches that strong evidence indicates that AXL inhibition could significantly benefit anti-EGFR, anti-HER2, or anti-VEGFR therapies, and Yang et al. demonstrate prior art knowledge that the EGFR inhibitor afatinib is clinically effective in treating lung cancer.  
It would therefore have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of the references so as to formulate combinations of an Axl inhibitor such as N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide and an EGFR inhibitor such as afatinib and administer such combinations to treat lung cancer in a patient.  One would have been motivated to do so because the combined teachings of the prior art expressly suggest such combination therapy (US ‘121 and US ‘126) and specifically teach that AXL inhibition could significantly benefit anti-EGFR, anti-HER2, or anti-VEGFR therapies  (Myers et al.).  
In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:

 “...we think it clear that it is a standard practice in this art to combine ingredients.”   

Here, the combined teachings of the cited prior art establish that Applicants did not invent the Axl inhibitor N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide and did not invent using this Axl inhibitor to treat cancer alone or in combination with other anticancer drugs as such is taught by US ‘121.  Neither did Applicants invent combining Axl inhibitor compounds with anti-EGFR therapies because such is also expressly suggested in US ‘121, US ‘126, and Myers et al. Using no more than routine .

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, Applicants argue that each individual reference does not teach a particular aspect of the invention.  For example, Applicants argue US ‘126 does not disclose the claimed Axl inhibitor, that Myers does not disclose the claimed Axl inhibitor or afatinib, and that Yang is silent on the use of any Axl inhibitors in combination with any EGFR inhibitors.  In sum, Applicants assert “none of the cited references mention the specific combination presently claimed”.  The Examiner respectfully submits that if one or more of the cited references taught “the specific combination presently claimed” this would be a rejection under 35 U.S.C. 102 (anticipation), not 35 U.S.C. 103 (Obviousness). Here, the cited prior art expressly teaches and suggests combining an Axl with an EGFR inhibitor for treating cancer (US ‘121, US ‘126, and Myers et al.).  The claimed compound was a known Axl inhibitor 
Applicants argue they demonstrated synergistic effect of the two drugs in combination in two lung cancer cell lines with EGFR gene activating mutations. Applicants argue the result obtained by Applicant do not simply differ from those described in the cited references because the cited reference do not present any results with the presently claimed combination.
Applicants’ arguments of synergism are noted but remain unavailing.  Here, there is no factual evidence of record that the in vitro synergism observed by Applicants in these two specific cell lines is at all unexpected.  US ‘126 demonstrates synergistic activity of an AXL and inhibitor of EGFR (see Figure 13).  Myers et al. also teach AXL upregulation is one prominent mechanism whereby chemoresistance develops in different cancers, therefore strongly indicating that AXL inhibitors could synergize in the clinic with standard-of-care chemotherapeutics such as cisplatin.  See page 3604, left column, first full paragraph.  This appears to be exactly what Applicants have demonstrated as the claimed compound showed synergism in vitro with numerous different anticancer agents having different mechanisms of action.  Indeed, synergism appears to be the expected result of combining an Axl inhibitor with other anticancer agents. Furthermore, even if Applicants’ establish with factual evidence in the form of comparative data that the proffered results are indeed unexpected, the results are nowhere close to being commensurate in scope with the claims as any synergism observed is limited to specific cancer cell lines and/or in specific concentrations/amounts of active agents. As a non-limiting examples, in the PC-3 cell line M afatinib and 0.001 M Compound A; 0.1 M afatinib and 0.001 M Compound A; 0.1 M afatinib and 0.01 M Compound A; or 0.3 M afatinib and 0.01 M Compound A. See Table 16.  
In response, Applicants argue although CI does not indicate synergism at certain tested concentrations, the median CI across a wide spectrum of concentrations strongly supports synergism. 
The Examiner respectfully submits that Applicants have not established with factual evidence that the observed synergism is unexpected.  Even if it were, demonstrating synergism in vitro at specific concentrations in two specific cell lines is not commensurate in scope with the claims.

Claims 1, 20, 22, and 24-26 
Claims 1, 20, 22, and 24-26 remain rejected under 35 U.S.C. 103(a) as being unpatentable over US 2016/0168121 A1 (Published June 16, 2016) in view of MYERS ET AL. (J. Med. Chem. 2016, vol. 59, pages 3593-3608) and COGLE ET AL. (The Oncologist, 2015, vol. 20, pages 1404-1412).

Teachings of US ‘121
US ‘121 teaches the identical compounds of general formula (I) disclosed by Applicants as Axl inhibitor compounds for use in treating Axl-related diseases such as cancer.  See Abstract; page 3, [0020] to page 4, [0024].
See page 4, [0026]; Example 5.
This species is also exemplified in US ‘121 in the Biological Examples, having an IC50 of 0.0022 M for inhibition of Axl in vitro (Biological Example 1), an IC50 of 0.0007 M for inhibition of proliferation of mouse Pro-B cell line Ba/F3 Axl (Biological Example 2), and 900 times selectivity of inhibition of Axl vs. KDR (Biological Example 3).  This species is also exemplified in Formulation Example 1.
As per Claims 20 and 25-26, US ‘121 pharmaceutical compositions comprising a compound of general formula (I) for treating or preventing blood cancers, including acute myeloid leukemia. See page 4, [0042].
US ‘121 teaches the compounds of the invention may be administered as a combination drug in combination with other drugs (page 12, [0140]).  The other drugs for supplementing and/or enhancing the preventative and/or therapeutic effect of the compound of the present invention against cancer include alkylating agents, antimetabolites, anticancer antibiotics, plant alkaloids, hormones, platinum compounds, anti-CD20 antibodies, anti-CD52 antibodies, anti-PD-1 antibodies, G-CSF formulations, acute promyelocytic leukemia differentiation-inducing agents, kinase inhibitors, topoisomerase inhibitors, aromatase inhibitors, and other anticancer drugs. See page 12, [0143].
As per Claim 20, US ‘121 teaches since the compound of the present invention has an Axl inhibitory activity, it can be used as an agent for preventing and/or treating an Axl-related disease in mammals, especially in human. Examples of the Axl-related diseases include cancer, including blood cancer and solid cancers. See page 12, [0133]-[0135].  Also see Claims 13 and 16, which 

US ‘121 can be said to differ from the amended claims in the selection of the specific anti-blood cancer drugs (azacitidine or ABT-199) to be used in combination with the Axl inhibitor N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide for the treatment of a blood cancer such as acute myeloid leukemia.

Teachings of MYERS ET AL.
	Myers et al. teach  overexpression or overactivation of the AXL protein has been correlated with the promotion of multiple tumorigenic processes. High levels of AXL expression have been associated with poor prognosis in different cancers such as glioblastoma multiforme, breast and lung cancer, osteosarcoma, and acute myeloid leukemia. In addition, it has been demonstrated that abnormal activation of AXL signaling is one prominent mechanism by which tumor cells undergo epithelial−mesenchymal transition (EMT) and develop drug resistance to both targeted therapies and chemotherapy. See page 3593, left column, second paragraph.
	Myers et al. teach AXL was originally discovered in AML (acute myeloid leukemia) and has therefore been long proposed as a therapeutic target for this disease. AML cells induce 
improvement of clinically relevant indicators, suggesting AXL inhibitors could be used on their own or in combination therapy to treat AML. See pages 3596, left column, last paragraph.
	Myers et al. teach since cases where AXL is the main driver of the cancer are rare, AXL
inhibitors would be most beneficial as combination partners. For example, strong evidence indicates that AXL inhibition could significantly benefit anti-EGFR, anti-HER2, or anti-VEGFR therapies. AXL upregulation is one prominent mechanism whereby chemoresistance develops in different cancers, therefore strongly indicating that AXL inhibitors could synergize in the clinic with standard-of-care chemotherapeutics such as cisplatin.  See page 3604, left column, first full paragraph.

	Myers et al., while expressly teaching that AXL inhibitors could synergize in the clinic with standard-of-care chemotherapeutics such as cisplatin, does not teach azacitidine or ABT-199.

Teachings of COGLE ET AL.
	Cogle et al. teach the cytidine nucleoside analog and epigenetic modifier azacitidine is approved in the U.S. for the treatment of all French-American-British subtypes of MDS and in many countries for the treatment of AML with 20%–30% blasts and multilineage dysplasia according to the World Health Organization classification. Benefits of azacitidine treatment of patients with AML with >30% blasts have also been shown in a recent phase III trial. Oral administration of azacitidine may enhance patient convenience, eliminate injection-site reactions, allow for alternative dosing and scheduling, and enable long-term treatment. Phase I studies with See Abstract.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered.‟” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of the prior art, differences between the prior art and the claims at issue, the level of ordinary skill in the pertinent art, and any objective indicia of non-obviousness. KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
Here, the prior art expressly teaches the claimed invention, i.e., combining an Axl inhibitor such as N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide with other anticancer drugs for use in treating cancer.  See US 
A person of ordinary skill in the art at the time the application was filed would have been motivated to combine the Axl inhibitor N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide as taught in US ‘121 with azacitidine for use in the treatment of AML because US ‘121 teaches the AXL inhibitors taught therein are useful in the treatment of blood cancers, including AML, and suggests combining the AXL inhibitors taught therein with other anticancer agents for use in the treatment of cancer.  A person of ordinary skill in the art would be further motivated to combine the Axl inhibitor N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide with known treatments for AML such as azacitidine because Myers et al. expressly teaches AXL inhibitors could be used on their own or in combination therapy to treat AML and teach AXL upregulation is one prominent mechanism whereby chemoresistance develops in different cancers, therefore strongly indicating that AXL inhibitors could synergize in the clinic with standard-of-care chemotherapeutics such as cisplatin.   As azacitidine was known in the art to be clinically effective in the treatment of patients with AML, combining the claimed AXL inhibitor with azacitidine for use in the treatment of AML would have been prima facie obvious to a person of ordinary skill in the art at the time the application was filed.
It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to combine the teachings of the references so as to formulate combinations of the Axl inhibitor N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide and azacitidine and administer such combinations 
It has long been held obvious to combine two known materials for their known function. In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069 (CCPA 1980); In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Lindner, 457 F.2d 506, 173 USPQ 356 (CCPA 1972); In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)
In re Diamond and Kellman, 149 USPQ 562 (C.C.P.A. 1966), supports the obviousness of combining two drugs known to be useful for the same purpose.  In Diamond, Appellants were claiming a combination of adenosine-5-monophosphate (A5MP) and a glucocorticoid.  The Examiner cited prior art teaching that A5MP and glucocorticoids were known in the art to be useful for treating collagen diseases and that combining drugs for the treatment of disease is suggested by the prior art.  Appellants argued that the combination of the two drugs is non-obvious since there is no teaching to combine these two out of all known anti-inflammatory agents.  The Court was not persuaded by this argument, stating that:
 “...we think it clear that it is a standard practice in this art to combine ingredients.”   
Here, the combined teachings of the cited prior art establish that Applicants did not invent the Axl inhibitor N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-.

Response to Arguments
	Applicants again argue none of the cited references actually disclose the claimed combination nor do they suggest a combination of azacytidine with an Axl inhibitor.  
The Examiner respectfully submits that if one or more of the cited references disclosed “the claimed combination” this would be a rejection under 35 U.S.C. 102 (anticipation), not 35 U.S.C. 103 (Obviousness).  As both Axl inhibitors and azacytidine were known to be effective in treating blood cancer and Myers expressly suggests AXL inhibitors could be used on their own or in combination therapy to treat AML, because azacytidine was known to be effective in treating AML, combining a known Axl inhibitor with azacytidine for use in the treatment of AML would have been prima facie obvious to a person of ordinary skill in the art.  Respecting ABT-199, the claims recite “selected from the group consisting of azacytidine and ABT-199”.  Because the 
Applicants argue they demonstrated the presently claimed combinations exhibit anti-cancer activity as shown in Example 1, which demonstrates synergistic effect of ABT-199 and azacytidine in combination with the claimed Axl inhibitor on reduction of proliferation of bone marrow cells isolated from an acute myeloid leukemia patient.
The Examiner again submits that there is no factual evidence of record that the in vitro synergism observed by Applicants is at all unexpected.  Indeed, Myers et al. teach AXL upregulation is one prominent mechanism whereby chemoresistance develops in different cancers, therefore strongly indicating that AXL inhibitors could synergize in the clinic with standard-of-care chemotherapeutics such as cisplatin.  See page 3604, left column, first full paragraph.  This appears to be exactly what Applicants have demonstrated as the claimed compound showed synergism in vitro with numerous different anticancer agents having different mechanisms of action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 20, 22, 24-26, 28, and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over:
i) claim 1 of U.S. Patent No. 9,573,935;
ii) claims 1-17 of U.S. Patent No. 9,994,549;
iii) claims 1-10 of U.S. Patent No. 10,208,022;
iv) claims 1-2 of U.S. Patent No. 10,501,442;
all in view of 2016/0168121 A1 (Published June 16, 2016), US 2014/0121126 A1 (Published May 1, 2014), MYERS ET AL. (J. Med. Chem. 2016, vol. 59, pages 3593-3608), YANG ET AL. (Lancet Oncol., 2015, vol. 16, pages 141-151), and COGLE ET AL. (The Oncologist, 2015, vol. 20, pages 1404-1412). 

The claims of the ‘549 patent claim, inter alia, a genus of compounds encompassing the claimed compound, which is expressly claimed in Claim 10 (Claims 1-10), a pharmaceutical composition comprising such compounds (Claim 11), and methods of treating an Axl-related disease, e.g., cancer, comprising administering such compounds to a mammal (Claims 12-17).  The instant claims differ from the ‘549 patent claims in so far as the instant claims recite combinations comprising the compounds recited in the ‘549 patent claims with azacitidine, ABT-199, or afatinib and use thereof in treating cancer.
The ‘022 patent claims recite methods of treating the same cancers recited in the instant claims comprising administering the compound N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide to a mammal in need thereof. The instant claims differ from the ‘022 patent claims in so far as the instant claims recite combinations comprising, inter alia, the compound recited in the ‘022 patent claims with azacitidine, ABT-199, or afatinib and use thereof in treating cancer.
The ‘442 patent claims recite pharmaceutical compositions comprising the compound N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide,. The instant claims differ from the ‘442 patent claims in so far as the instant claims recite combinations comprising, inter alia, the compound recited in the ‘442 patent claims with azacitidine, ABT-199, or afatinib and use thereof in treating cancer.
supra, which teachings are herein incorporated by reference in their entirety.
	The Examiner’s analysis and determination of obviousness as discussed supra is likewise incorporated by references in their entirety and applied equally here.
A person of ordinary skill in the art at the time the application was filed would have been motivated to combine the Axl inhibitor compounds of general formula (I) as claimed in the ‘549 patent, e.g., N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide as expressly claimed in the ‘935 patent, the ‘022 patent, and the ‘442 patent, recited in the instant claims, and as taught in US ‘121 with other anticancer drugs because such combinations are expressly suggested in US ‘121.  A person of ordinary skill in the art would be further motivated to combine the Axl inhibitor compounds of general formula (I) as claimed in the ‘549 patent, e.g., N-{5-[(6,7-dimethoxy-4-quinolinyl)oxy]-2-pyridinyl}-2,5-dioxo-1-phenyl-1,2,5,6,7,8-hexahydro-3-quinolinecarboxamide as claimed in the ‘935 patent, the ‘022 patent, and the ‘442 patent, with the EGFR inhibitor afatinib for use in treating lung cancer or azacitidine for use in treating AML because: i) because Myers et al. expressly teaches that strong evidence indicates that AXL inhibition could significantly benefit anti-EGFR, anti-HER2, or anti-VEGFR therapies and Yang et al. demonstrate that the EGFR inhibitor afatinib is clinically effective in treating lung cancer; and ii) because Myers et al. expressly teaches AXL inhibitors could be used on their own or in combination therapy to treat AML, teach AXL upregulation is one prominent mechanism whereby chemoresistance develops in different cancers, therefore strongly indicating that AXL inhibitors could synergize in the clinic 
Applicants have already obtained patent protection for the claimed compound per se (‘935 and ‘549 patents), pharmaceutical compositions comprising the claimed compound (‘549 and ‘442 patents), and methods of treating cancer comprising administering the claimed compound to patients (‘549 and ‘022 patents).  All of the cited patents use “comprising” language which does not preclude combining the compound claimed therein with any and all anti-cancer drugs.  Applicants are not entitled to extend that patent protection by claiming specific combinations of this compound with well-known, clinically effective anticancer agents for use in treating the cancers these well-known, clinically effective anticancer agents were already known to treat.  

Response to Arguments
	Applicants argue none of the claims teach or suggest the presently claimed combinations and assert the cited references do not cure this deficiency for at least the reasons discussed above for the obviousness rejections.
	In response, the Examiner’s response to Applicants’ arguments pertaining to the obviousness rejections supra are herein incorporated by reference in their entirety.  Applicants already have patent protection for the claimed compound per se, pharmaceutical compositions comprising the claimed compound, and methods of treating cancer comprising administering the claimed compound. Applicants are not entitled to extend that patent protection by merely claiming 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629 
                                                                                                                                                                                                       UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038